Respondent was admitted to practice by this Court in 1981. He has maintained an office for the practice of law in New Jersey, where he was admitted in 1972.
Based upon the report of a Special Master which found that respondent had converted substantial sums from his clients and others and which recommended his disbarment and a petition by the Office of Attorney Ethics alleging that respondent’s continued practice posed a substantial threat of serious harm to his remaining clients, to other attorneys, and to the public, the Supreme Court of New Jersey, by order dated March 9, 1999, temporarily suspended respondent from the practice of law, effective immediately and until further order of that court.
In view of the above, we grant the motion by petitioner, the Committee on Professional Standards, for an order imposing reciprocal discipline upon respondent (see, 22 NYCRR 806.19) and conclude that respondent should be suspended from practice, effective immediately, and until further order of this Court (see, e.g., Matter of Olitsky, 246 AD2d 910; Matter of Pisacane, 220 AD2d 981). Respondent has not replied to petitioner’s motion.
*671Cardona, P. J., Mercure, Carpinello, Graffeo and Mugglin, JJ., concur. Ordered that petitioner’s motion for an order imposing reciprocal discipline is granted; and it is further ordered that petitioner is suspended from practice, effective immediately, and until further order of this Court; and it is further ordered that, for the period of suspension, respondent is commanded to desist and refrain from the practice of law in any form either as principal or as agent, clerk or employee of another; and he is forbidden to appear as an attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority or to give to another any opinion as to the law or its application, or of any advice in relation thereto; and it is further ordered that respondent shall comply with the provisions of this Court’s rule (22 NYCRR 806.9) regulating the conduct of suspended attorneys.